Jordan, Presiding Judge.
The plaintiff in a wrongful death action in the lower court, after a jury verdict for the defendants, appeals a ruling on August 12, 1971, refusing to allow her spouse to represent her as counsel on a motion' for new trial pending in the lower court, or in any proceedings in the matter. It does not appear that the spouse is a lawyer. The record was filed in this court on September 3, 1971. On September 27, 1971, when the defendants, as appellees in this court, moved to dismiss the appeal, the motion for new trial was still pending in the lower court. The ruling, which is interlocutory and leaves the cause pending in the court below, is subject to direct appeal only if supported by a certificate of the trial judge "within 10 days of entry thereof that such order, decision or judgment is of such importance to the case that immediate review should be had.” Ga. L. 1968, pp. 1072, 1073 (Code Ann. § 6-701 (a) 2). The present appeal is unsupported by the required certificate. Nothing herein said, however, is intended to preclude the appellant, in the event of a proper appeal in the case, from invoking a decision on the merits of the interlocutory ruling in the lower court.

Appeal dismissed.


Quillian and Evans, JJ., concur.

Argued November 2, 1971
Decided November 9, 1971.
Louise Young Tinsley, pro se.